Title: From Thomas Jefferson to Dr. John Vaughan, 17 July 1801
From: Jefferson, Thomas
To: Vaughan, John


               
                  Dear Sir
                  Washington July 17. 1801.
               
               I have duly recieved your favor of the 13th. you very truly state that your suggestion that the term of the marshal of the district of Delaware was near expiring first brought my attention to that circumstance: that I asked if you knew of any person proper for the appointment & who would accept of it; that you said you did not. I then begged that you would consider of it, & would on your return consult with the friends of republicanism, and name to me some person agreeable to them & who would accept. I do not remember that any particular character was alluded to in our conversations, but it possibly may have been so & has escaped my memory. it was several days after your return before I recieved your letter recommending mr Lewis. I am sorry the appointment has not been agreeable to all: but most of all I lament the appearance of a division arising among the friends of republican government in a state where they have no force to spare, where, united, it is not yet known that they form a majority. still I have so much confidence in the sincerity of their attachment to principles, as to hope & believe they will not suffer themselves to be divided by personal attachments or antipathies. it is not possible for every one to have his own way in all things; & without mutual & just sacrifices of opinion to one another, men cannot act together. these sacrifices will give much less pain than a continuance under the tyrannies of the last three years. with extreme anxiety to see this appearance of division healed, I pray you to accept assurances of my best wishes & respect.
               
                  
                     Th: Jefferson
                  
               
            